 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN W. WILLIAMS,                                  No. 1:20-cv-00287-DAD-EPG (PC)
12                       Plaintiffs,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND ORDERING
13            v.                                         PLAINTIFF TO PAY THE REQUIRED
                                                         FILING FEE IN ORDER TO PROCEED
14    M. SAMBOA, et al.,                                 WITH THIS ACTION
15                       Defendants.                     (Doc. Nos. 2, 5)
16

17

18           Plaintiff John W. Williams is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On March 5, 2020, the assigned magistrate judge issued findings and recommendations,

22   recommending that plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) be denied and

23   that he be ordered to pay the required filing fee in full. (Doc. No. 5.) The magistrate judge

24   concluded that because plaintiff has accumulated at least three prior “strikes” under the Prison

25   Litigation Reform Act (PLRA”) and had not shown that he was in imminent danger of serious

26   physical injury at the time he filed his complaint, he was not eligible to proceed in forma

27   pauperis. (Id. at 2–4.) The findings and recommendations were served on plaintiff and contained

28   /////
                                                        1
 1   notice that any objections thereto were to be filed within twenty-one (21) days of service. (Id. at

 2   4.) On March 18, 2020, plaintiff filed timely objections. (Doc. No. 6.)

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, the

 4   court has conducted a de novo review of the case. Having carefully reviewed the entire file,

 5   including plaintiff’s objections, the court concludes that the findings and recommendations are

 6   supported by the record and proper analysis.

 7          In his objections, plaintiff contends that he qualifies for the imminent danger exception to

 8   the three-strikes rule. “Prisoners qualify for the exception based on the alleged conditions at the

 9   time the complaint was filed,” and “the exception applies if the danger existed at the time the

10   prisoner filed the complaint.” Andrews v. Cervantes, 493 F.3d 1047, 1052–53 (9th Cir. 2007).

11   Because plaintiff is proceeding pro se, this court “must liberally construe his allegations.” Id. at

12   1055. Finally, “§ 1915(g) concerns only a threshold procedural question—whether the filing fee

13   must be paid upfront or later. Separate PLRA provisions are directed at screening out meritless

14   suits early on.” Id. Thus, “the exception applies if the complaint makes a plausible allegation

15   that the prisoner faced ‘imminent danger of serious physical injury’ at the time of filing,” and “a

16   prisoner who alleges that prison officials continue with a practice that has injured him or others

17   similarly situated in the past will satisfy the ‘ongoing danger’ standard and meet the imminence

18   prong of the three-strikes exception.” Id. at 1055–57.

19          Plaintiff’s complaint in this action was filed on February 10, 2020. (See Doc. No. 1 at

20   19.) On the first page of his complaint, plaintiff anticipatorily asserted that he is “under Imminent
21   Danger pursuant to Andrews v. Cervantes, 493 F.3d 1047, 1050 (9th Cir. 2007),” but provided no

22   facts substantiating that claim. (Doc. No. 1 at 1.) In finding that plaintiff did not qualify for the

23   imminent danger exception to § 1915(g), the magistrate judge noted that “nothing in [the]

24   complaint suggests that Plaintiff was in imminent danger or serious physical injury at the time he

25   file the action” because “months passed from the date Plaintiff was [allegedly] assaulted” by

26   prison officials on August 4, 2019 “and no further incidents [of alleged assaults] occurred.”
27   (Doc. No. 5 at 4) (emphasis added). In his objections to the pending findings and

28   recommendations, plaintiff realleges the facts relating to the alleged August 4, 2019 assault he
                                                         2
 1   suffered at the hands of prison officials and argues that “the beating and threats from the initial

 2   8/14/19 incident were real and created a serious threat of ongoing physical harm.” (Doc. No. 6 at

 3   4–5.) Moreover, plaintiff notes that he has a tendency to cut himself and that “the fear, anger,

 4   anxiety, etc., etc., as a direct result of the [August 4, 2019 incident] . . . did cause urge to cut in

 5   self injurious behavior while at CSP from 1.24.20 , thru 2.24.20 for relief and to cope with

 6   stress.” (Id. at 5; see also Doc. No. 1 at 6.) However, neither of plaintiff’s objections

 7   meaningfully disputes the magistrate judge’s finding that he does not qualify for the imminent

 8   danger exception under § 1915(g).

 9           With respect to plaintiff’s first argument, the fact that he was physically assaulted on

10   August 14, 2019 by itself does not plausibly allege that he was in imminent danger at the time

11   that he filed his complaint approximately six months later. A plaintiff must allege facts

12   demonstrating that he was in imminent danger at the time he filed his complaint to qualify for the

13   exception. With respect to plaintiff’s argument that he cuts himself to deal with stress and that

14   the August 12, 2019 incident caused him to cut himself on an ongoing basis, the undersigned

15   finds that plaintiff’s complaint does not plausibly allege a link between the August 14, 2019

16   incident and his allegations of cutting himself thereafter. First, while the complaint alleges that

17   plaintiff cuts himself to relieve stress, it does not allege that he cut himself to relieve any stress he

18   experienced as a result of the August 14, 2019 incident. Second, even looking to the additional

19   allegations that plaintiff provides in his objections to the pending findings and recommendations,

20   plaintiff has failed to connect the August 14, 2019 incident to him allegedly cutting himself in the
21   following months. In a different action involving plaintiff, the undersigned found that plaintiff

22   was in imminent danger at the time he filed his complaint in that action because he alleged that

23   “that correctional officers—despite knowing that he has a tendency to harm himself and requires

24   medication to alleviate such urges—deprived him of his medications, mocked his desire to harm

25   himself, threatened him with retaliatory action, and suggested that he could have access to food

26   and his medications if he withdrew his inmate grievance against them. Moreover, plaintiff
27   alleged that he did in fact cut himself in coping with these incidents.” Williams v. Pilkerten, 1:19-

28   cv-00151-DAD-SAB (PC), (Doc. No. 7 at 6) (E.D. Cal. May 13, 2019). Unlike that case, here,
                                                          3
 1   neither plaintiff’s complaint nor his objections to the pending findings and recommendations

 2   contain any allegations from which this court can connect the alleged events of August 14, 2019

 3   to plaintiff allegedly cutting himself. See Pauline v. Mishner, No. CIV 09-00182 JMS/KSC,

 4   2009 WL 1505672, at *2 (D. Haw. May 28, 2009) (recognizing that, when properly alleged, a

 5   suicidal prisoner could establish imminent danger of serious physical injury from his own suicidal

 6   impulses).

 7          Accordingly:

 8          1. The March 5, 2020 findings and recommendations (Doc. No. 5) are adopted in full;

 9          2. Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is denied; and

10          3. Plaintiff is ordered to pay the filing fee within forty-five (45) days of service of this

11                order or face dismissal of this case for failure to prosecute and failure to obey a court

12                order.

13   IT IS SO ORDERED.
14
        Dated:      April 14, 2020
15                                                        UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          4
